Citation Nr: 0126452	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-10 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder residual scar with a retained foreign body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the benefits sought on 
appeal.  


REMAND

A preliminary review of the record discloses that the veteran 
has identified evidence that may support his claim.  In 
particular, the veteran has indicated that documents from the 
U.S. Army's Criminal Investigation Division (CID) would 
support his allegations that in October 1971 he was injured 
and treated during service for a non-combat shrapnel wound.  
He testified that he was arrested and placed in a stockade 
for approximately 2 months as a result of this incident.  The 
Board is of the opinion that attempts should be made to 
obtain any available investigative records from the Army CID, 
as well as portions of the veteran's personnel records that 
might verify this incident, before any further appellate 
review.  See 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(2) ("VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  These records 
include but are not limited to military records . . . .").

In addition, it appears that there may be additional private 
medical records that have not been obtained.  In this regard, 
at the time of the April 1985 VA examination the veteran 
reported receiving treatment for his right arm and hand from 
the "Med. Center, 840 S. Wood."  During the examination the 
veteran reported that he had sustained a post service injury 
to his hand in which "dislocated the hand."  It does not 
appear that these records, as well as any other of treatment 
the veteran may have received for his right hand, wrist and 
shoulder since his separation from service, have been 
obtained.  The VA's duty to assist the veteran wouls appear 
to extend to these records.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 
3.159).

2.  The RO should request any information 
from the veteran's personnel records 
pertaining to an incident that the 
veteran reports occurred in October 1971 
and resulted in his confinement and 
investigation by the Army CID.  The RO 
should also attempt to obtain any records 
involving the veteran from the U.S Army 
Criminal Investigation Division (CID).

3.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his right 
hand, wrist and shoulder since his 
separation from service.  After obtaining 
any necessary authorization, the RO 
should obtain and associate those records 
with the claims file.  The veteran should 
be specifically requested to provide an 
authorization to obtain the treatment 
records pertaining to his right arm and 
hand referred to in the April 1985 VA 
examination report as "Med. Center, 840 
S. Wood."  

4.  After obtaining any additional 
records, the RO should determine whether 
the record contains sufficient medical 
evidence to make a decision on the 
claims.  If not, the RO should obtain a 
medical opinion and/or afford the veteran 
an examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


